 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-0104 AWI SKO-1
11                          Plaintiff
                                                         ORDER SETTING BRIEFING
12                  v.                                   SCHEDULE REGARDING MOTION
                                                         FOR ACCESS TO AUDIO EXHIBITS
13   KEITH FOSTER,
                                                         (Doc. No. 316)
14                          Defendant
15

16

17         On May 23, 2017, a jury found Defendant Keith Foster guilty of conspiracy to distribute
18 and possess marijuana and conspiracy to distribute and possess heroin, both in violation of 21

19 U.S.C. §§ 841(a)(1) and 846. Foster has appealed his conviction and sentence to the Ninth Circuit

20 Court of Appeal, and that appeal remains pending. See Doc. Nos. 291, 314.

21         On November 2, 2018, third party Investigative Studios, Inc. filed a motion for access to
22 audio recordings that played at trial. See Doc. No. 316. Specifically, Investigative Studios wants

23 copies of audio exhibits 4, 13, 25, and 68. See id. Investigative Studios’s motion is set for

24 hearing on December 3, 2018. See id.

25         Pursuant to Local Rule 430.1(d), any oppositions or non-oppositions to Investigative
26 Studios’s motion are due on November 26, 2018. Investigative Studios indicates in its motion that
27 Defendant Foster will not oppose its motion and that the United States has declined to take a

28 position on the motion. See id.
 1          The Court has no reason to doubt the representations of Investigative Studios. However,
 2 for the sake of clarity and the record, the Court finds that it is appropriate for Foster and the United

 3 States to file a formal response, either an opposition or a notice of non-opposition. Therefore, the

 4 Court will set a formal briefing schedule that deviates somewhat from Local Rule 430.1. If, after

 5 having received the parties’ submissions, the Court determines that a hearing is unnecessary, it

 6 will vacate the hearing at that time. For now, the Court will keep the December 3, 2018, hearing

 7 date.

 8

 9                                                ORDER
10          Accordingly, IT IS HEREBY ORDERED that:
11 1.       Defendant and the United States shall file either an opposition or a notice of non-
12          opposition no later than November 19, 2018;
13 2.       Investigative Studios shall file a reply to any opposition on or by November 27, 2018; and
14 3.       At this time, the December 3, 2018, hearing shall remain on calendar.
15
     IT IS SO ORDERED.
16

17 Dated: November 7, 2018
                                                 SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                      2
